Citation Nr: 1111499	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  08-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right groin and right hip condition.
 

REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a February 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska that denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right groin/hip condition.

The Board remanded the claim in June 2010 for additional development.  The requested development having been partially completed, the issue again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he incurred a right groin and/or right hip condition as a result of left heart catheterization, coronary angiography, and left ventriculography procedures performed at a VA medical center in April 2005.  Despite the extensive development already undertaken, the Board finds that the claim again must be remanded.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As noted above, the matter was previously remanded by the Board in June 2010, in relevant part, to afford the Veteran an additional VA examination to determine whether the Veteran had an additional disability of the right groin or right hip due to the April 2005 medical procedures noted above for which compensation under 38 U.S.C.A. § 1151 could be awarded.  The June 2010 remand specifically requested that the examiner provide an opinion regarding: (1) the exact nature and pathology of any right groin and/or hip disability (if possible, please describe the nature of the underlying condition beyond "pain," which generally does not constitute a "disability" for VA purposes), (2) whether any such additional disability was caused by VA medical care, and, if so, (3) whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in rendering such care proximately caused the Veteran's right groin disability; and, in the alternative (i.e., regardless of carelessness, negligence, etc.), whether any additional disability was due to an event not reasonably foreseeable.

In compliance with the Board's remand instructions, a VA examination was conducted in July 2010.  The examiner did diagnose right groin pain that was at least as likely as not related to the left heart catheterization, coronary angioplasty, and left ventriculography procedure performed in April 2005.  However, the examiner failed to address whether such disability was due to an event that was not reasonably foreseeable.  In addition, the Board notes that the medical evidence of record indicates that in April 2005 the Veteran provided informed consent for the procedures, but the treatment records do not specifically note groin pain as a potential side effect.  As such, an addendum opinion is necessary to consider the foregoing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements for the claims file to be sent to the same examiner that conducted the July 20, 2010 VA examination.  If the same VA examiner is not available, then the claims file should be provided to another appropriate examiner.  The examiner should be asked to issue an addendum to the July 20, 2010 examination report.  Specifically, the examiner should be asked to review the Veteran's complete claims file, including the June 2010 remand and this remand, and all other relevant records.  After reviewing the claims file, the examiner should state whether the Veteran's right groin pain attributed to the left heart catheterization, coronary angiography, and left ventriculography procedures performed at a VA medical center in April 2005 is due to an event that was not reasonably foreseeable.  The examiner should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


